This appeal is directed at judgments against the appellants and in favor of the respondents. Three grounds are urged, error in refusal to nonsuit, to direct a verdict as to both appellants for the reason that "there are no inferences that may be drawn from the facts showing actionable negligence upon the part of the operator of the Neal car," and as to the appellant Irene B. Neal, because "the operator of the car was not her servant at the time."
The proofs were in such condition as to require a settlement of them by the jury. There was such submission. There being no error in refusing to grant the motions the judgments under review are affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, HETFIELD, DEAR, WELLS, JJ. 14.
For reversal — None.